DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 12/20/2019 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 22-27, and 29-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swisher et al. (US 2016/0158110 A1).
In regards to claim 22:
A large bore enteral connector (Fig. 1 element 10) comprising: a first end including an outer circumferential collar having an internal threaded portion defining a least one thread (See annotated Fig. 1 below); a second end comprising a tube coupling member for sealingly engaging with an end of a feeding tube (See annotated Fig. 1 below), the tube coupling member and the outer circumferential collar defining an internal conduit axially extending through the entirety of the connector between the first and second ends (Fig. 3 elements 40 and 68); and a closure configured to be removably coupled with the first end (Fig. 1 element 26).

    PNG
    media_image1.png
    507
    579
    media_image1.png
    Greyscale

In regards to claim 23:
The large bore enteral connector of claim 22, wherein the closure comprises a coupling portion configured for coupling engagement with the at least one thread of the internal threaded portion of the first end (Fig. 1 elements 38).
In regards to claim 24:
The large bore enteral connector of claim 23, wherein the coupling portion comprises at least one engagement rib for coupling engagement with the at least one thread of the internal threaded portion of the first end (Fig. 1 elements 38).
In regards to claim 25:
The large bore enteral connector of claim 23, wherein the coupling portion comprises partial threads for coupling engagement with the at least one thread of the internal threaded portion of the first end (Fig. 1 elements 38).
In regards to claim 26:
The large bore enteral connector of claim 23, wherein the coupling portion comprises at least one helical thread for coupling engagement with the at least one thread of the internal threaded portion of the first end (Fig. 1 elements 38)
In regards to claim 27:
The large bore connector of claim 22, wherein the closure further comprises at least one gripping feature (Fig. 1 elements 36)
In regards to claim 29:
The large bore connector of claim 27, wherein the at least one gripping feature transitions in height from a first height to a second height, where the first height is at least partially greater than the second height (See annotated Fig. 1 below. First height considered at least partially greater than second height as it protrudes from the gripping surface)

    PNG
    media_image2.png
    192
    344
    media_image2.png
    Greyscale

In regards to claim 30:
The large bore connector of claim 22, wherein the closure comprises an angled end surface for sealingly coupling with the first end of the connector (See annotated Fig. 1 below. Para. 17 “The cap 26 may be configured to thread into and seal the male fitting 16 when the adapter assembly 10 is not in use”).

    PNG
    media_image3.png
    194
    488
    media_image3.png
    Greyscale

In regards to claim 31:
The large bore connector of claim 30, wherein the first end further comprises an angled engagement surface (See annotated Fig. 1 below), further wherein the angled end surface of the closure is complementary to the angle of the angled engagement surface of the first end (Angled end surface (bevel) and angled engagement surface considered complementary as they work together to enhance the indexing of the closure upon the first end to ensure a proper seal without cross threading of the internal threads that would result in leaking).

    PNG
    media_image4.png
    194
    576
    media_image4.png
    Greyscale

In regards to claim 32:
The large bore connector of claim 22, wherein the connector comprises a channel formed along at least a portion of an outer periphery of the connector (Fig. 3 element 74).
In regards to claim 33:
The large bore connector of claim 32, wherein the channel is disposed between the first end and the second end (Fig. 3 element 74).
In regards to claim 34:
The large bore connector of claim 22, further comprising a tether configured to couple the closure to an outer periphery of the connector (Figs. 1-3 elements 74, 30, 32, 34, 26, and 16. Para. 20 “An annular channel 74 formed in an outer surface of the mating member 20 is configured to receive the first ring 30 of the tether 28 for securing the tether to the mating member and male fitting 16.”). 
In regards to claim 35:
The large bore connector of claim 22, wherein the first end comprises features compatible with design standard ISO 80369-3 (Para. 24 “n some configurations, each of the male fitting portions and the female fitting portions is sized and configured to conform to the requirements under AAMI/ISO 80369-3”).
In regards to claim 36:
The large bore connector of claim 22, wherein the tube coupling member is configured for sealingly engaging an internal periphery portion of the feeding tube (Para. 18 “An outer surface 54 of the plug 18 may have a stepped configuration. The tapered diameter and stepped configuration of the plug 18 can facilitate insertion of the plug into bottles, tubes or other suitable medical conduits having openings of different diameters. The plug 18 can be formed from rubber, plastic, or any other suitable material for making a liquid seal.”).
In regards to claim 37:
The large bore connector of claim 22, wherein the tube coupling member is configured for sealingly engaging an external periphery portion of the feeding tube (Fig. Para. 18 “plug 18 may comprise a central passage 40 extending between top and bottom openings 42, 44. The central passage 40 may include a first section 46 adjacent the top opening 42 and a second section 48 adjacent the bottom opening 44. The first section 46 may have constant diameter along a length of the first section and the second section 48 may have a diameter that tapers from the bottom opening 44 toward the first section. An outer diameter of the plug 18 may taper from a top 50 of the plug to a bottom 52 of the plug. An outer surface 54 of the plug 18 may have a stepped configuration. The tapered diameter and stepped configuration of the plug 18 can facilitate insertion of the plug into bottles, tubes or other suitable medical conduits having openings of different diameters. The plug 18 can be formed from rubber, plastic, or any other suitable material for making a liquid seal.” Due to the material chosen to form a liquid seal and the tapered internal passage (element 48) the tube coupling member is considered fully capable of engaging an external periphery portion of a feeding tube that was sized to fit within the internal bore. This would be a compression frictional fit in a similar sealing manner as formed by the tapered step design of elements 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al (US 2016/0158110 A1).
In regards to claim 28:
The large bore connector of1 claim 27, taught by Swisher as described in parent claim rejection above.
Swisher renders obvious, wherein the at least one gripping feature comprises a pair of wings (Fig. 2 elements 66).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the at least one gripping feature of the closure taught by Swisher to be wings as taught by Swisher on the collar. This would have been within the skill of one or ordinary skill in the art as merely picking between known gripping elements is considered to be design choice. This would have been further motivated by increasing the ease of gripping of the closure element by a user. As the wings increase the gripping surface area extending radially from the closure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783